Citation Nr: 0832226	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  08-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a dental 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and a dental disability for dental treatment 
purposes.  The veteran testified before the Board in August 
2008.  This appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss.  

2.  The veteran does not have a current diagnosis of 
tinnitus.  

3.  The veteran had restorable caries in teeth numbers 18 and 
31 that manifested after 180 days of active service and 180 
days after they were initially filled.   


CONCLUSIONS OF LAW

1.  The claimed current bilateral hearing loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The claimed tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran has a dental disability of teeth 18 and 31 
that was incurred in or aggravated by active service, but 
does not have any dental disability of teeth 1-14, 16, 17, 
21-28, or 32 that was incurred in or aggravated by service..  
38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

As an initial matter, information received from the National 
Personnel Records Center suggests that the majority of the 
veteran's service medical records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter 
dated in November 2006, the RO advised the veteran of the 
unavailability of his service medical records.  He was asked 
to submit any copies of military service medical records that 
he might have.  The veteran has not submitted any additional 
service medical records.  
   
Bilateral Hearing Loss and Tinnitus 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's available service medical records are 
negative for any complaints or treatment of hearing loss or 
tinnitus.  At his July 1947 separation examination, the 
veteran made no complaints regarding his hearing or ears, and 
his hearing and ears were both found to have no 
abnormalities.  There are no post-service medical records 
showing any bilateral hearing loss or tinnitus.  

Absent evidence of a current disability, service connection 
for bilateral hearing loss and tinnitus must be denied.  
There is no competent medical evidence of record that 
demonstrates the current presence of bilateral hearing loss 
or tinnitus.  The veteran has not indicated that he is being 
treated for either disability and VA is aware of no records 
that could be obtained to demonstrate the current presence of 
either disability.  As bilateral hearing loss or tinnitus 
have not been diagnosed, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

The Board has considered the veteran's claims that he has 
bilateral hearing loss and tinnitus related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any bilateral hearing loss or tinnitus.  As 
the preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Dental Disability 

As an initial matter, the Board notes that the veteran is 
already service-connected for a dental disability of teeth 
numbers 15, 19, 20, 29, and 30.  Therefore, the following 
analysis will only apply to the veteran's teeth numbers other 
than 15, 19, 20, 29, and 30.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
A mere transient flare-up during service of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).    

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2007).  
The condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

The following principles apply to specific dental conditions 
noted at entry and treated during service: 

(1) Teeth noted as normal at entry will 
be service-connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service-connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service-connected, regardless of 
treatment during service.

38 C.F.R. § 3.381(d).    

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

On examination prior to entrance into service in March 1946, 
the veteran's teeth numbers 1, 16, 17, and 32 were found to 
be missing, and his teeth numbers 18 and 31 were found to 
have restorable caries.  The veteran's teeth problems were 
not considered to be disabling and the veteran was found fit 
for military service.  Because the veteran's restorable 
caries were noted at entrance into service, the Board finds 
that his restorable caries existed prior to service.  The 
pertinent question is thus whether his restorable caries were 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).   

The veteran alleges that within a month after discharge from 
service, his teeth were removed by a VA physician due to 
their deteriorated condition, and a partial plate was 
installed.  

Service connection is not warranted for the veteran's missing 
teeth numbers 1, 16, 17, and 32 because teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d)(6).  

Regarding the veteran's teeth numbers 2-14 and 21-28, which 
were noted to be normal on the entrance examination, service 
connection is only warranted if these teeth were filled or 
extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(d)(1).  Service medical records are 
negative for any complaints of or treatment for these teeth.  
On separation examination in July 1947, the veteran made no 
complaints relating to these teeth, and these teeth were 
found to have no abnormalities.  At a March 1951 post-service 
VA examination, the veteran's teeth numbers 2-14 and 21-28 
were found to be apparently normal.  

In this case, there is no competent medical evidence showing 
that the veteran's teeth numbers 2-14 and 21-28 were filled 
or extracted after 180 days or more of active service.  There 
is also no evidence of record showing that any post-service 
dental disability of teeth numbers 2-14 and 21-28 is due to 
either the veteran's period of active service or his service-
connected teeth numbers 15, 19, 20, 29, and 30.  The Board 
finds that the evidence of record weighs against a finding of 
any nexus between military service and the veteran's dental 
disability of teeth numbers 2-14 and 21-28.  Thus, the Board 
finds that service connection for teeth numbers 2-14 and 21-
28 is not warranted.   

The Board has considered the veteran's assertions that his 
dental disability of teeth numbers 2-14 and 21-28 is related 
to his period of active service.  However, to the extent that 
the veteran relates his current dental disability of teeth 
numbers 2-14 and 21-28 to his service, his opinion is not 
competent or probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

With respect to the issue of whether the veteran's restorable 
caries on teeth numbers 18 and 31 were aggravated by service, 
treatment of teeth during service is not considered evidence 
of aggravation of a condition noted at entry unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  Additionally, for 
teeth noted as carious but restorable at entry, service 
connection will not be awarded on the basis that the teeth 
were filled during service unless new caries developed 180 
days or more after such a tooth was filled or if extraction 
was required after 180 days or more of active service.  
38 C.F.R. §§ 3.381(d)(3); 3.381(d)(4).  Service medical 
records show that the veteran was first treated for 
restorable caries on teeth numbers 18 and 31 in September 
1946.  Teeth numbers 18 and 31 were treated again for 
restorable caries in April 1947 and March 1947, respectively.  
Both of the dates of second treatment are over 180 days after 
the veteran's entrance into service and over 180 days after 
the teeth were first filled in September 1946.  

Therefore, the Board concludes that the veteran's restorable 
caries in teeth numbers 18 and 31 were aggravated by his 
period of active service because additional pathology 
developed over 180 days into his period of active service and 
180 days after the teeth were initially filled.  The Board 
finds that service connection for a dental disability of 
teeth 18 and 31, for the purpose of outpatient dental 
treatment only, is warranted.  

Resolving all doubt in favor of the veteran, the Board 
concludes that the dental disabilities of teeth 18 and 31 
were aggravated during active service.  Therefore, service 
connection for a dental disability for the purpose of 
outpatient dental treatment must be granted.  However, the 
Board finds that the preponderance of the evidence is against 
a finding that any disability of teeth 1-14, 16, 17, 21-28, 
and 32 was incurred in or aggravated by service and the claim 
for service connection for those teeth must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2006 and a 
rating decision in June 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 statement of the case.  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has not obtained medical examinations in relation to the 
claims for service connection for bilateral hearing loss and 
tinnitus because there is no competent evidence of any 
current disabilities.  See 38 C.F.R. § 3.159(c)(4) (2007).  
Thus, the Board finds that VA has satisfied the notice and 
duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a dental disability of teeth 18 and 31 
is granted, for purposes of outpatient dental treatment only.  
However, service connection for a dental disability of teeth 
1-14, 16, 17, 21-28, and 32 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


